PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
6United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/477,418
Filing Date: 11 Jul 2019
Appellant(s): HITACHI, LTD. et al.



__________________
Omar Alonso Galiano
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/21/2022 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim requires that “wherein upon passively receiving a transmission signal, measurements are taken of a battery state and the state of the battery cell is transmitted at a same time that than an ACK signal.” It is not clear what “at a same time than an ACK signal” means. Support for this amendment appears to come from paragraphs 0031-0032 of the published specification (US 2020/0028218) which requires that “At the same [as transmitting the measurements to the next cell controller in the daisy chain], the [cell controller] may transmit an ACK signal to the [battery controller] to notify that it [i.e. the cell controller] received the wakeup signal.” The amendment has been interpreted to require that the cell controller take a measurement upon receipt of a transmission signal and that at the same time as that measurement is then sent to the next cell controller in the daisy chain the cell controller also sends a reply or acknowledgement to the [master] battery controller that it received a transmission signal. 




Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.).
	Regarding Claim 1, Hitachi teaches:
a wireless battery system (lines 150-156) comprising a plurality of cell controllers 20/30 connected to battery cells (Fig. 1 , lines 90-104)
a battery controller 200 which is connected by radio with the plurality of cell controllers (lines 98-107)
wherein the battery controller and the plurality of cell controllers are connected by radio in a daisy chain manner (Figs. 2 and 6)
wherein the plurality of cell controllers can be controlled by passively receiving a signal from the battery controller 200 (see e.g. lines 265-280)
wherein the plurality of cell controllers operate with the power of the battery cells (lines 122-130)
wherein the cell controllers include at least controllers in the chain (Figs.)
whereupon passively receiving a wakeup signal from a prior link in the chain, a battery cell returns a reply signal indicating reception of the data to the prior link (lines 132-150, Fig. 2)

    PNG
    media_image2.png
    445
    327
    media_image2.png
    Greyscale

(note how Hitachi teaches a reply/ACK signal in the opposite direction of transmission)
wherein the second link in the chain adds the battery states of the battery cells connected to the second controller to the incoming data and transmit the battery states to the third cell controller or the battery controller (Figs. 2-6, lines 157-162) 
wherein the plurality of cell controllers communicates while alternating between transmitting and receiving data (lines 137-155, Figs. 2 and 6, etc.)
	Hitachi does not explicitly teach:
wherein the battery controller is alternating by transmitting wakeup signal to one cell controller on either end of the daisy chain, back and forth
wherein upon receiving battery states from the third cell controller, the second controller adds its battery states and transits the whole package to the first cell controller
	Kain, however, from the same field of invention, regarding a battery management system, teaches a reversible system that flips the order of communications in order to balance the power draw in the inter-block communication network (Figs. 5A-B and paras 0021-0022). 

    PNG
    media_image3.png
    712
    542
    media_image3.png
    Greyscale

It therefore would have been obvious to modify the controller in Hitachi to “alternate” the direction of flow in the daisy chain (see para 0022 of Hitachi referring to an “alternating master-on-top and master-on-bottom” setup and para 0050 discussing a particular embodiment as depicted in Figs. 4A-4B), such that a “wakeup signal transmission” as taught in Hitachi will be followed by a receipt of data “from the first cell controller after a second predetermined time from a wakeup signal transmission to the third cell controller,” with the motivation to balance the power being drawn by the blocks of an inter-block communication network (see paras 0021-0022). For further evidence of ordinary skill in the art regarding conventional techniques designed to balance power usage across daisy-chains see Okuda (US 2015/0280463), also from the same field of invention, which teaches a fixed length packet for use in a daisy-chained battery management system (abstract), wherein battery states are appended to the message being transmitted downstream in the chain (Figs. 6A-6B). 
	Regarding Claim 2, Hitachi teaches:
wherein the battery controller is capable of transmitting a wakeup signal to the plurality of cell controllers (lines 94-108, 209-245)
and wherein the cell controllers transmit the states of the battery cells to the battery controller in response to the wakeup signal (Fig. 1, Fig. 6, e.g. lines 125-155)
	While Hitachi does not explicitly teach “periodically” transmitting a wakeup signal, Hitachi appears to render that obvious in view of the ordinary skill in the art, wherein wakeup signals with arbitrary periods were normal to implement around usage schedules for battery packs, or during downtime to monitor battery charge. See also Kikuchi (US 2014/0312913), from the same field of invention, regarding a battery monitoring system, which teaches periodic wakeups to monitor battery state (Fig. 4, paras 0048-0052, etc.). 
	Regarding Claim 5, Hitachi teaches:
wherein the cell controllers are capable of transmitting for a predetermined time even after completing data transmission in order to equalize time for data transmission amongst the cell controllers
	Hitachi appears to teach a controller capable of the claimed intended use. Even if the limitation were written to require some positive structure, however, such operations were conventional in the art. Okuda (US 2015/0280463), for example, teaches a fixed length packet for use in a daisy-chained battery management system (abstract). It would have been obvious to one of ordinary skill in the art to modify Hitachi with the teachings of Okuda with the motivation to balance data communication across the controllers (see e.g. paras 0007-0010 of Okuda).
	Regarding Claim 7, Hitachi teaches:
whereupon passively receiving a transmission signal from the battery controller, a battery cell controller returns a reply/acknowledgement signal indicating reception of the data to the battery controller (lines 132-150, Fig. 2)
wherein the detection sensor measures or estimates the battery state in response to the transmission signal and transmits the information forward (lines 217-221)
	The process appears to occur “at the same” in Hitachi, at least within the broadest reasonable interpretation of the frame, with no consideration given to the processor architecture, data bus, or queueing of computational operations. It would have been obvious to send an acknowledgement/reply signal at a same time as a transmission signal to the next controller in the daisy chain, at least because there is no reason to delay such a signal. Kain further teaches that each cell controller node includes monitoring circuits that measure battery state in response to a transmission signal (paras 0031-0032), and that the cell controller can relay a reply or acknowledgement signal to the battery controller either through the chain (para 0048) or can allow for two-way communication with a reply returning to the battery control in response to sending out the measurement information to the next cell controller (compare Figs. 2 and 5D). It would have been obvious to one of ordinary skill in the art to send a reply signal to the battery controller from the cell controller “at the same time,” within the broadest reasonable interpretation of that phrase, as the cell controller forwards the cell’s state to the next cell in the chain, with the motivation to provide an acknowledgement to the battery controller that the message was received by the cell controller in order to verify that communication is in good working order. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2012-222913 to Hitachi Ltd., Examiner cites to provided English translation) in view of Kain (US 2017/0346308 to Kain et al.) in further view of Iwasawa (US 2015/0357685 to Iwasawa et al.).
	Regarding Claim 4, Hitachi teaches:
wherein each cell controller has an antenna for transmitting and receiving data (lines 327-331)
	Hitachi does not explicitly teach:
wherein each antenna has a directionality that is made stronger toward the antenna of the controllers from which to receive data or to which to transmit data
	Iwasawa, however, from the same field of invention, regarding a battery management system, teaches wave propagation (Fig. 3) via controller antennae with strong directionality and high gain in the horizontal direction so as to propagate with high efficiency (para 0045). It would have been obvious to one of ordinary skill in the to provide such directed antennae in Hitachi with the motivation to enhance the communication efficiency of the system.

(2) Response to Argument
	Appellant’s arguments appear to attack the secondary references in a piece-meal fashion. Appellant asserts, for example, that Kain does not teach sending/receiving of battery states as claimed, without reference to the overall logic of combination proper to a § 103 obviousness rejection. In sum, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Appellant reiterates arguments also found in the Remarks filed 2/22/2022 and 9/13/21, arguing that Kain “merely teaches transmitting command and reply messages through the network so that, over-time, each node in the network draws the same power from its respective block.”1 This is exactly what Kain is cited for, because the alternating MoT and MoB scheme in Kain is a system for sending generic messages through a daisy chain to draw power evenly from subcontrollers. The alternating system in Kain is useful, in other words, because in serial daisy-chains with growing chain-length down the chain, the power draw from subsequent controllers can be higher, and Kain teaches this was a known problem with a known solution. The § 103 rejection over Hitachi in view of Kain begins with a battery controller chain in which messages are growing in length as they move down the chain, and in which subcontrollers are sending reply signals back up the chain (see e.g. Fig 2, provided above). The rejection asserts that it would have been obvious to one of ordinary skill in the art to apply the generic method of Kain for alternating MoB and MoT sequences between opposite ends of the chain (i.e. “communication antennae” 101 and 102 of the master controller) in Hitachi with the motivation to balance power draw along the chain, as taught by Kain. 
	Appellant argues: “There is, however, absolutely no teaching or even a suggestion in Kain “the battery controller is configured to communicate while alternating a cell controller to which to transmit data and a cell controller from which to receive data.” Further, nothing in Kain discloses or even suggests that “upon the receipt the second controller is configured to: i) add the battery states of the battery cells connected to the second controller to the incoming data, and ii) transmit the battery states to the first cell controller.”2 While true, the rejection does not rely upon Kain for teaching communication specifically to a cell controller that deals with additively transmitting battery states. Kain is a secondary reference modifying Hitachi, which teaches a battery controller communicating in a one-way daisy chain to add battery states in a serial manner down the chain, as claimed.3 Appellant has not advanced an argument for why the generic method of Kain for alternating a direction of daisy chain communication for messages is not applicable to the battery controller of Hitachi, and so the argument is essentially non-responsive to the rejection’s logic of obviousness. The rejection of claim 1 should therefore be affirmed. h
	Appellant’s arguments regarding claims 2 and 5 are similar in kind, attempting to attack the references piece-meal. Appellant asserts Kikuchi does not teach the particularly claimed alternating daisy chain communication system. Hitachi teaches wakeup signals4 and teaches transmission of battery state chains down the daisy chain in response to the wakeup signals.5 Claim 2 is directed towards a very broad “periodically” transmitted wakeup signal, which was a conventional element in battery control system. Kikuchi, cited for evidence of ordinary skill in the art, teaches periodic wakeup signals to subcontrollers. Given that Hitachi teaches “wakeup signals” and that it was common in the art to periodically implement them, it would have been obvious to one of ordinary skill in the art apprised of Hitachi and Kain to “periodically,” within the broadest reasonable interpretation of the claim, implement the wakeup signals for monitoring the batteries in order to fulfill a battery controller’s purpose of monitoring battery states. Claim 5 requires that the cell controllers are “configured to continue to transmit for a given predetermined time even after completing data transmission in order to equalize time for data transmission.” The phrase “even after completing data transmission” suggests that transmission “after” or beyond transmission of “data transmission” is optional. The “given predetermined time” could, conditionally, exceed “data transmission” but is not required. There is no clear indication in the claim as written that the cells are configured to always transmit for a given predetermined time exceeding the time it takes to transmit data. Similarly, the phrase, “a given predetermined time” is a broad one, and the broadest reasonable interpretation of that phrase includes the predetermined time required to transmit a given set of data. The claim as written simply does not distinguish over the prior art, because it is written so broadly as to include cell controllers that only transmit for the given time it takes to transmit data. Prior claims do not set clear metes and bounds of what qualifies as “data” or how the claimed “battery states” relate to “data.” Even if one were to take a much narrower interpretation of the claim, requiring a given transmission length that exceeds even the largest number of battery states, the Office has cited to Okuda (US 2015/0280463), which teaches a fixed length packet for use in a daisy-chained battery management system. Even under an impermissibly narrow interpretation of the instant claim language, it would have been obvious to one of ordinary skill in the art to modify Hitachi to have a fixed transmission length capable of accommodating more battery states than being specifically transmitted, with the motivation to balance data communication across the controllers.6 No argument has been advanced against this obviousness rationale. Finally, Appellant’s argument that Iwasawa does not teach elements for which it is not being cited is another piece-meal attack on the references that is inapposite to the logic of rejection. Iwasawa is merely cited for teaching the claimed directionality of antennae, and it would have been obvious to implement directional antennae in the system of Hitachi for the attendant benefits disclosed in Iwasawa irrespective of the particular elements not taught in Iwasawa. No argument has been advanced that it is not properly combinable with the other references. The rejections over the dependent claims, therefore, should be affirmed. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L DIGNAN/Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appeal Brief p. 5
        2 Appeal Brief p. 6
        3 Examiner points out, however, that Kain is directed towards a battery monitoring system. While Appellant refers to Kain as sending “commands,” rather than performing the claimed addition and transmission of battery states, it seems that Kain is implicitly doing this anyway. The argument presented here does not depend on a full interpretation of Kain, since Kain is only being cited for the more limited proposition that alternating battery control signals can be used to balance power consumption along a daisy chain. But Kain teaches voltage (i.e. state) monitoring at paragraphs 0026-0031, and it is unclear why Appellant thinks Kain does not do functionally most of what is being claimed. Hitachi is relied upon as the primary reference for the clear explication and illustration of its signal chain, with reply messages being sent backwards. 
        4 see lines 94-108 and 209-245 of the machine English translation
        5 see lines 125-155 of the machine English translation, and e.g. Figs. 1 and 6
        6 see e.g. paragraphs 0007-0010 of Okuda